Citation Nr: 0948189	
Decision Date: 12/22/09    Archive Date: 01/05/10

DOCKET NO.  04-43 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for a skin disorder.  

2.  Whether new and material evidence has been received to 
reopen the claim of service connection for a cranial 
disorder, claimed as growths on his head.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from December 1965 to December 
1967, with eight months and 25 days of service in Vietnam.  

By rating action in October 2001, the RO denied service 
connection for a skin disorder and a cranial disorder.  The 
Veteran was notified of this decision, and did not appeal.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a May 2004 decision by the RO 
which, in part, found that new and material evidence had not 
been received to reopen the claims of service connection for 
a skin disorder and cranial disorder.  The Board remanded the 
appeal for additional development in May 2009.  


FINDINGS OF FACT

1.  Service connection for a skin and cranial disorder was 
last finally denied by an unappealed rating decision by the 
RO in October 2001.  

2.  The additional evidence received since the October 2001 
rating decision concerning the claim for a skin disorder is 
not cumulative or redundant, relates to an unestablished fact 
necessary to substantiate the claim, and raises a reasonable 
possibility of substantiating the claim.  

3.  The Veteran is not shown to have a skin disorder at 
present which is related to service, to include as due to 
exposure to herbicide agents.  

4.  The evidence received since the October 2001 rating 
decision is either cumulative or redundant of evidence 
already of record, does not relate to an unestablished fact 
necessary to substantiate the claim, and does not raise a 
reasonable possibility of substantiating the claim of service 
connection for a cranial disorder.  


CONCLUSIONS OF LAW

1.  The October 2001 RO decision which denied service 
connection for a skin disorder and cranial disorder is final.  
38 U.S.C.A. § 7104 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 20.1103 (2009).  

2.  New and material evidence has been received sufficient to 
reopen the claim of service connection for a skin disorder.  
38 U.S.C.A. §§ 1110, 5103A, 5107, 5108 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  

3.  The Veteran does not have a skin disorder due to disease 
or injury which was incurred in or aggravated by service and 
may not be presumed to have been incurred or aggravated 
therein.  38 U.S.C.A. §§ 1101, 1110, 5103A, 5107 (West 2002 & 
Supp. 2009); 38 C.F.R. §§  3.159, 3.303, 3.307, 3.309 (2009).  

4.  New and material evidence has not been received to reopen 
the claim of service connection for a cranial disorder.  38 
U.S.C.A. §§ 1110, 5103A, 5108 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.156(a), 3.159, 20.1105 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 C.F.R. § 3.159 (2009).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

In this case, letters dated in December 2003 and April 2004, 
were sent by VA to the Veteran in accordance with the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Board is cognizant that the notification letters 
did not comply fully with the holding in Kent v. Nicholson, 
20 Vet. App. 1 (2006).  However, this was not prejudicial to 
him, since the Veteran was subsequently provided adequate 
notice, the claims were readjudicated, and a supplemental 
statement of the case (SSOC) was promulgated in September 
2009.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a statement of the case 
or SSOC can constitute a "readjudication decision" that 
complies with all applicable due process and notification 
requirements if adequate VCAA notice is provided prior to the 
statement of the case or SSOC.  See Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  
As a matter of law, the provision of adequate VCAA notice 
prior to a readjudication "cures" any timing problem 
associated with inadequate notice or the lack of notice prior 
to an initial adjudication.  See Mayfield III, (citing 
Mayfield v. Nicholson, 444 F.3d at 1328, 1333-34).  

Here, the May 2009 Board remand and the July 2009 notice 
letter included an explanation as to the basis for the prior 
denial of the Veteran's claim; the evidence necessary to 
reopen the claim, and the evidence necessary to establish 
service connection for a skin disorder and cranial disorder.  
The Veteran was also notified of what information and 
evidence that VA will seek to provide; what information and 
evidence he was expected to provide, and that VA would assist 
him in obtaining evidence, but that it was ultimately his 
responsibility to provide VA with any evidence pertaining to 
his claim.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-
21 (2004) (Pelegrini II).  The Veteran was notified of his 
responsibility to submit evidence which showed that he had a 
disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service; of what evidence was necessary to establish service 
connection, and why the current evidence was insufficient to 
award the benefits sought.  

The Veteran's service treatment records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Veteran was also afforded an 
opportunity for a personal hearing, but declined.  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issues to be decided herein is available and 
not part of the claims file.  See Mayfield  v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].  

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post-
decisional documents to conclude that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the Veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless.  See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006); see also Shinseki v. 
Sanders/Simmons, 129 S.Ct. 1696 (2009); Fenstermacher v. 
Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) ("[N]o 
error can be predicated on insufficiency of notice since its 
purpose had been served.").  In order for the Court to be 
persuaded that no prejudice resulted from a notice error, 
"the record must demonstrate that, despite the error, the 
adjudication was nevertheless essentially fair."  Dunlap v. 
Nicholson, 21 Vet. App. 112, 118 (2007).  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required when (1) there is 
evidence of a current disability, (2) evidence establishing 
an "in-service event, injury or disease," or a disease 
manifested in accordance with presumptive service connection 
regulations occurred which would support incurrence or 
aggravation, (3) an indication that the current disability 
may be related to the in-service event, and (4) insufficient 
evidence to decide the case.  Concerning the claim for a skin 
disorder, the Board concludes an examination is not needed 
because there is no persuasive evidence of in-service disease 
or injury or a presumptive disease which would support 
incurrence or aggravation and no evidence that any claimed 
disability may be related to the Veteran's military service.  

Finality

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

However, before reaching the merits of the Veteran's claim 
for a skin disorder and cranial disorder, the Board must 
first rule on the matter of reopening of the claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether it is proper for the claim to be reopened.  Jackson 
v. Principi, 265 F.3d 1366 at 1369 (Fed. Cir. 2001) and 
Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

As noted above, service connection for a skin disorder and 
cranial disorder was last finally denied by the RO in October 
2001.  There was no appeal of this rating decision, and it 
became final.  Therefore, the laws and regulations governing 
finality and reopening of a previously disallowed claim are 
pertinent in the consideration of the current claim on 
appeal.  

A decision by the RO shall be final and binding on all field 
offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification of the decision.  A final and 
binding agency decision shall not be subject to revision on 
the same factual basis except by duly constituted appellate 
authorities or except where there is clear and unmistakable 
error in the decision.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104, 20.1103 (2009).  

Under pertinent law and VA regulations, as interpreted by the 
United States Court of Appeals for Veterans Claims (Court), 
the Board may reopen and review a claim which has been 
previously denied if new and material evidence is submitted 
by or on behalf of the appellant.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2009).  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a) (2009).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

With respect to claims requiring new and material evidence, 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."  38 U.S.C.A. § 5103A(f) (West 2002).  

The evidence of record at the time of the October 2001 rating 
decision which initially denied service connection for a skin 
and cranial disorder included the Veteran's service treatment 
records and an April 1968 VA examination report.  The service 
treatment records were negative for any complaints, 
treatment, abnormalities, or diagnosis referable to any skin 
problems.  Furthermore, the Veteran specifically denied any 
history of skin problems, growths, tumors, cysts, head 
injury, headaches, dizziness, or fainting spells on a Report 
of Medical History for separation from service in December 
1967, and no pertinent abnormalities were noted on 
examination at that time.  Likewise, the Veteran made no 
mention of any skin or cranial problems when examined by VA 
in April 1968, and no pertinent abnormalities were noted on 
examination.  The examination report indicated that there was 
no evidence of any skin diseases or any deformities of the 
head.  

Service connection for a skin and cranial disorder was denied 
by the RO in October 2001, on the basis that there was no 
evidence of a skin disorder or cranial condition in service 
or subsequent thereto, and no evidence of a current skin or 
cranial disorder or disability.  The Veteran was notified of 
the decision and did not appeal.  

The evidence added to the record since the October 2001 
rating action includes a June 2008 VA Agent Orange 
examination report, VA outpatient notes from 2003 to 2008, 
and private treatment records from 1989 to 2004.  

The Veteran made no mention of any skin or cranial problems 
on the June 2008 VA Agent Orange Registry examination and no 
pertinent abnormalities were noted at that time.  The private 
medical records showed treatment for various maladies on 
numerous occasions from 1989 to 2004, but did not reflect any 
complaints, treatment, abnormalities, or diagnosis referable 
to any skin or cranial problems.  

The VA outpatient notes beginning in September 2005, showed a 
reported history of dermatitis.  A VA dermatology note, dated 
in March 2007, indicated that while the Veteran reported a 
history of pustular outbreaks every three to four years, 
lasting three to four days, there was no evidence of any 
current skin abnormalities on examination.  The examiner 
commented that the Veteran's description of skin problems did 
not fit the clinical picture for any herbicide associated 
skin disorder, and that a definitive diagnosis could not be 
ascertained without evidence of a current disorder.  A 
November 2008 VA dermatology note showed multiple, widely 
scattered hyperpigmented macules, a few which appeared to be 
excoriated or had recently drained purulent material.  The 
diagnosis was post-inflammatory hyperpigmentation secondary 
to neurotically excoriated folliculitis.  The VA treatment 
records did not show any complaints, treatment, 
abnormalities, or diagnosis referable to any cranial 
disorder.  

Cranial Disorder

With regard to the Veteran's application to reopen the claim 
for service connection for a cranial disorder, the Board 
finds that the additional medical evidence is neither new nor 
material and does not offer any new probative information 
showing that the Veteran has a current disability involving 
the cranium which is related to service.  The evidence 
previously considered failed to show any complaints, 
treatment, or abnormalities of the Veteran's cranium in 
service, or any pertinent abnormalities at the time of the 
prior final rating decision in 2001.  The evidence added to 
the record since 2001, includes additional VA and private 
medical reports showing treatment for numerous maladies, but 
does not show abnormalities or disability involving the 
Veteran's cranium or include any competent evidence that any 
claimed disability is related to service or any incident 
therein.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993).  

While the Veteran contends that he has a cranial disorder at 
present which is related to service, he is not competent to 
offer a medical opinion, nor do any such assertions provide a 
sufficient basis for reopening a previously disallowed claim.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); 
Moray v. Brown, 5 Vet. App. 211, 214 (1995) (holding that 
where resolution of an issue turns on a medical matter, lay 
evidence, even if considered "new," may not serve as a 
predicate to reopen a previously denied claim).  Furthermore, 
the Veteran has not presented any evidence of a current 
disability.  

As a whole, the additional medical evidence does not offer 
any new and probative information showing that the Veteran 
has a disability of the cranium at present which is related 
to service, and is essentially cumulative of evidence already 
of record.  Accordingly, a basis to reopen the claim of 
service connection for a cranial disorder has not been 
presented.  

As the recently received evidence does not fulfill the 
threshold burden of constituting new and material evidence to 
reopen the finally disallowed claim, the benefit-of-the-doubt 
doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 
463, 467 (1993).  

Skin Disorder

The evidence received subsequent to October 2001 is presumed 
credible for the purposes of reopening the Veteran's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992); see also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).  

In this case, the basis for the prior denial of the Veteran's 
claim for a skin disorder in October 2001 was, in part, that 
there was no evidence of a current disability.  The 
information received since that decision includes evidence of 
a current skin disorder, which the Veteran contends has been 
chronic since service.  The medical evidence is material, as 
it provides additional probative information and relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156.  Having decided that additional medical 
evidence and contentions are new and material, the claim will 
be reopened solely on the basis of this evidence.  

Having determined that the Veteran's claim for a skin 
disorder is reopened, the Board must next determine if it 
will be prejudicial to the Veteran if the Board addresses the 
merits of the claim.  As indicated above, the Veteran was 
notified of VA's duty to assist him in obtaining evidence, of 
what evidence was required to sustain his claim, and what 
evidence has already been obtained.  The Veteran was notified 
of his responsibility to submit evidence which showed that he 
had a disability at present which had its onset in service or 
within the presumptive period subsequent to discharge from 
service, and why the current evidence was insufficient to 
award the benefits sought.  The Veteran's service treatment 
records and all VA and private records medical identified by 
him have been obtained and associated with the claims file.  
Based on a review of the claims file, the Board finds that 
VA's duty to assist and notify the Veteran has been 
completed, and that he will not be prejudiced by the Board 
proceeding to review the issue on the merits.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

In deciding a claim for service connection on the merits, the 
Board must analyze and weigh the probative value and assess 
the credibility of the relevant evidence and provide a 
statement of reasons for accepting or rejecting the evidence.  
See Cartwright v. Derwinski, 2 Vet. App. 24, 26 (1991); 
Hatlestad v. Derwinski, 1 Vet. App. 164, 169-70 (1991); 
Gilbert v. Derwinski, 1 Vet. App. 49, 59 (1990).  Moreover, 
the Board may not base a decision on its own unsubstantiated 
medical conclusions but, rather, may reach a medical 
conclusion only on the basis of independent medical evidence 
in the record or adequate quotation from recognized medical 
treatises.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Service Connection - In General

In order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
Se 38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 
494-95 (1997).  Such evidence must be medical unless it 
relates to a disorder that may be competently demonstrated by 
lay observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  See 38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309, will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than ones listed in 38 C.F.R. § 3.309(a), however, will 
be considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1116; 38 C.F.R. § 3.307(a).  

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed to a herbicide agent 
during such service, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116.  

Pursuant to 38 C.F.R. § 3.309(e) (2009), chloracne or other 
acne form disease consistent with chloracne; Type II diabetes 
mellitus; Hodgkin's disease; multiple myeloma; non-Hodgkin's 
lymphoma; porphyria cutanea tarda; prostate cancer; 
respiratory cancers (cancer of the lung, bronchus, larynx or 
trachea), and soft-tissue sarcoma (other than osteosarcoma, 
chondrosarcoma, Kaposi's sarcoma, or mesothelioma), 
manifested to a degree of 10 percent at any time after 
service shall be service connected, if a veteran was exposed 
to a herbicide agent during active military, naval, or air 
service, and the requirements of 38 C.F.R. § 3.307(a)(6)(iii) 
are met, even though there is no record of such disease 
during service, and provided that the rebuttable presumption 
provisions of 38 C.F.R. § 3.307(d) are also satisfied.  For 
chloracne or other acneform disease consistent with 
chloracne, the disease must be manifest to a degree of 10 
percent or more within a year after the last date of 
exposure.  38 C.F.R. § 3.307(a)(6)(ii).  

Medical evidence of a "chronic" disease should set forth 
the physical findings and symptomatology elicited by 
examination within the applicable period.  See 
38 C.F.R. § 3.307(b); Oris v. Derwinski, 2 Vet. App. 95, 96 
(1992).  A chronic disease need not be diagnosed during the 
presumptive period but characteristic manifestations thereof 
to the required degree must be shown by acceptable medical 
and lay evidence followed without unreasonable time lapse by 
definite diagnosis.  38 C.F.R. § 3.307(c); Caldwell v. 
Derwinski, 1 Vet. App. 466, 469 (1991).  

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as 
set forth in 
38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 231, 238 
(1993).  The lapse in time from manifestation to diagnosis 
under 38 C.F.R. § 3.307(c) "is ultimately a question of fact 
for the Board to address."  See Bielby v. Brown, 7 Vet. App. 
260, 266 (1994).  

The Veteran contends that he has a skin disorder at present 
which he believes is related to service and, in particular, 
to exposure to herbicide agents while serving in Vietnam.  
When evaluated by VA dermatology services in November 2008, 
the Veteran reported that he has had chronic skin problems 
off and on for 42 years.  

With regard to the Veteran's claim of service connection for 
a skin disorder based on presumptive diseases, the law is 
clear that only those disabilities listed in 38 C.F.R. 
§ 3.309(e), will be considered to have been incurred in 
service.  Here, the skin disorder for which the Veteran seeks 
service connection, folliculitis, is not one for which 
presumptive service connection may be granted.  Thus, 
presumptive service connection for this disorder due to 
herbicide exposure is not warranted.  McCartt v. West, 12 
Vet. App. 164 (1999); 38 C.F.R. §§ 3.307, 3.309.  

Notwithstanding the foregoing presumption provisions, the 
United States Court of Appeals for the Federal Circuit has 
determined that the Veteran's Dioxin and Radiation Exposure 
Compensation Standards (Radiation Compensation) Act, Pub. L. 
No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does not 
preclude a veteran from establishing service connection with 
proof of actual direct causation.  Combee v. Brown, 34 F.3d 
1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'd Ramey v. Brown, 9 
Vet. App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 
(1997).  

Concerning the Veteran's assertion that he has had chronic 
problems since service, the Board notes that lay assertions 
may serve to bolster a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§ 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); see Buchanan v. Nicholson, 451 F. 3d at 1336 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).  

In this capacity, therefore, the Board finds the Veteran is 
competent to attest to his observations regarding his 
assertions of skin problems since service.  Layno v. Brown, 6 
Vet. App. 465, 467-69 (1994); 38 C.F.R. § 3.159(a)(2).  
However, once evidence is determined to be competent, the 
Board must determine whether such evidence is also credible.  
See Barr v. Nicholson, 21 Vet. App. at 310; see also Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  

To the extent the Veteran alleges that he has had chronic 
skin problems since service, the Board finds that his 
assertions are not only unsupported by any objective 
evidence, but contradicted by the service treatment records 
which showed no complaints or findings of any skin problems, 
and by the negative post-service medical evidence of any skin 
problems until more than 40 years after service separation.  
The first objective evidence of a skin disorder, diagnosed as 
post-inflammatory hyperpigmentation secondary to neurotically 
excoriated folliculitis, was noted on a VA dermatology note 
in November 2008.  

Although the Veteran now contends that he has had chronic 
skin problems off and on since service, he specifically 
denied any history of skin problems or any growths, tumors, 
or cysts at the time of his service separation examination in 
December 1967, and no pertinent abnormalities were noted at 
that time.  The Veteran made no mention of any skin problems 
on his original application for VA compensation benefits in 
February 1968, or when examined by VA in April 1968, and no 
pertinent abnormalities were noted on examination.  In fact, 
the examiner indicated, specifically, that there was no 
evidence of any skin diseases.  Although the Veteran 
indicated on his initial claim for a skin disorder in 
December 2000, that he was treated for skin problems by a 
private doctor in 1972, he has not provided VA with any 
medical evidence to support that assertion.  The private 
medical records of record reflect treatment for various 
maladies from 1989 to 2004, but do not reflect any 
complaints, treatment, or abnormalities referable to any skin 
problems.  The first objective evidence of a skin disorder, 
diagnosed as post-inflammatory hyperpigmentation secondary to 
neurotically excoriated folliculitis, was noted on a VA 
dermatology note in November 2008.  

Under the circumstances, the Board finds that the Veteran's 
assertions of chronic skin problems since service are not 
supported by any credible evidence and are of limited 
probative weight.  Buchanan v. Nicholson, supra; Maxon v. 
West, 12 Vet. App. 453, 459 (1999), affirmed sub nom Maxon v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (it was proper 
to consider the Veteran's entire medical history, including a 
lengthy period of absence of complaints).  

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  While the 
veteran is competent to relate that he experienced symptoms 
in service, he is not a medical professional competent to 
offer an opinion as to the nature or etiology of any current 
claimed disability.  Savage, 10 Vet. App. at 495; see 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Direct service 
connection requires a finding that there is a current 
disability that has a definite relationship with an injury or 
disease or some other manifestation of the disability during 
service.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  

Additionally, the Board has considered application of the 
provisions of 38 U.S.C.A. § 1154 on the basis that he was a 
combat Veteran.  However, it should be noted that § 1154, 
does not mandate that any combat Veteran will be granted 
service connection for any disability claimed as having been 
incurred during service.  Rather, it allows for consideration 
of lay evidence to establish that a particular disease or 
injury occurred during service.  The Veteran must still 
provide evidence of a current disability and evidence 
establishing a nexus between the claimed disability and 
service.  Here, the Veteran has not provided any competent 
medical evidence establishing a causal link or nexus between 
any current skin disorder and service.  

VA regulations provide that satisfactory lay or other 
evidence that an injury or disease was incurred or aggravated 
in combat will be accepted as sufficient proof of service 
connection, if the evidence is consistent with the 
circumstances, conditions, or hardship of such service even 
if there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  

Here, the Veteran does not claim nor does the evidence of 
record show that his current skin problem was incurred during 
combat action.  Furthermore, the Veteran is not shown to be a 
combat Veteran, therefore, his bare allegations of a chronic 
skin disorder in service are insufficient without 
corroborating evidence in the official service records or by 
other credible supporting evidence.  Zarycki v. Brown, 6 Vet. 
App. 91 (1993); Doran v. Brown, 6 Vet. App. 283 (1994).  

While the Veteran believes that service connection should be 
established for a skin disorder due to exposure to herbicide 
agents in Vietnam, he has not presented any evidence to 
support his assertion.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992); Barr v. Nicholson, 21 Vet. App. 303, (2007); 
Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

As there is no credible evidence of a skin disorder in 
service or until some four decades after service; no credible 
or competent medical evidence of record suggesting a 
connection between any current skin disorder and service, the 
Board finds no basis for a favorable disposition of the 
Veteran's appeal.  Accordingly, the appeal is denied.  

The benefit of the doubt has been considered, but there is 
not an approximate balance of positive and negative evidence 
regarding the merits of the issues on appeal.  Therefore, 
that doctrine is not for application in this case because the 
preponderance of the evidence is against the Veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

ORDER

Service connection for a skin disorder is denied.  

As new and material evidence has not been received to reopen 
the claim of service connection for a cranial disorder, the 
appeal is denied.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


